Name: Commission Regulation (EC) No 600/2003 of 1 April 2003 granting no award with regard to beef put up for sale under the fourth invitation to tender referred to in Regulation (EC) No 219/2003
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy;  food technology
 Date Published: nan

 Avis juridique important|32003R0600Commission Regulation (EC) No 600/2003 of 1 April 2003 granting no award with regard to beef put up for sale under the fourth invitation to tender referred to in Regulation (EC) No 219/2003 Official Journal L 085 , 02/04/2003 P. 0017 - 0017Commission Regulation (EC) No 600/2003of 1 April 2003granting no award with regard to beef put up for sale under the fourth invitation to tender referred to in Regulation (EC) No 219/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 28(2) thereof,Whereas:(1) Tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 219/2003 of 4 February 2003 on periodical sales by tender of beef held by certain intervention agencies and intended for processing within the Community(3).(2) Pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69(4), as last amended by Regulation (EC) No 2417/95(5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted.(3) No tenders were submitted under the fourth invitation to tender by the time limit provided for by Regulation (EC) No 219/2003. Consequently, no award can be made.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1No award is made against the fourth invitation to tender held in accordance with Regulation (EC) No 219/2003 for which the time limit for the submission of tenders was 25 March 2003.Article 2This Regulation shall enter into force on 2 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 29, 5.2.2003, p. 7.(4) OJ L 251, 5.10.1979, p. 12.(5) OJ L 248, 14.10.1995, p. 39.